DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 4/27/2020.
2. 	Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – receiving information for identifying a user of the toll road and the usage fee of the toll road for the user; generating encrypted information in which account information associated with the identification information and the usage fee are encrypted by a security communication unit provided from the service provider; and transmitting the encrypted information to 
The dependent claims merely limit the abstract idea to – insufficient balance – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: an information relay device.  Specification Para [0140] and the Fig. 12 describes the information relay device in terms of generic modules such as – reception unit, account information acquisition unit, notification unit, payment request unit, processing result acquisition unit and a storage medium.
Examiner thus notes that the additional element(s) have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving information for identifying a user of the toll road and the usage fee of the toll road for the user; generating encrypted information in which account information associated with the identification information and the usage fee are encrypted by a security communication unit provided from the service provider; and transmitting the encrypted information to the service provider– using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.

Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – receiving information for identifying a user of the toll road and the usage fee of the toll road for the user; generating encrypted information in which account information associated with the identification information and the usage fee are encrypted by a security communication unit provided from the service provider; and transmitting the encrypted information to the service provider – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving information for identifying a user of the toll road and the usage fee of the toll road for the user; generating encrypted information in which account information associated with the identification information and the usage fee are encrypted by a security communication unit provided from the service provider; and transmitting the encrypted information to the service provider – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fogarty (EP 2 355 046 A1).

Claim 1: 
An information relay device for relaying information related to a payment process from and to a service provider for performing the payment process of paying a usage fee of a toll road, the information relay device comprising:
a reception unit configured to receive information including identification information for identifying a user of the toll road and the usage fee of the toll road for the user;
if a match is made, a toll payment is debited from the user's pre-existing telecommunication account and credited to a toll operator account”)
a storage medium storing a registration table in which the identification information and account information for identifying a payment means of the user are pre-registered in association;
(See Fogarty: Para [0012] (“means for capturing vehicle identifier information for vehicles passing through a toll area”)
a security communication unit provided from the service provider and configured to generate encrypted information in which the account information associated with the identification information and the usage fee are encrypted; and
a transmission unit configured to transmit the encrypted information to the service provider.
(See Fogarty: Para [0038] (“All transactions are truly anonymous and security is ensured by a key encryption system”)

Claims 3, 5 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
further comprising a notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
(See Fogarty: Para [0018])

Claim 4 is similar to claim 2 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.